H ROV Telephone 1.718]] yspc SDNY
A A Facsimile 1.718]] DOCUMENT
Email ckase |] ELECTRONICALLY FILED
DOC #:

par|| DATE FILED: _ 7/9/2021

 

YELENA SHAROVA, ESQ. *+ FRA
STEVEN GARFINKLE ESQ. *+ ALVIN KORSUNSKIY
CHARLES KASER ESQ. * CELINA QUEVEDO
NANI KIM ESQ. * MABEL SANTANA
CHARLES MARINO ESQ. * HANNA SKARULIS
BRUCE PROVDA ESQ. *
*NY +NJ

July 9, 2021
VIA ELCTRONIC FILING

Honorable Alison J. Nathan
United States District Judge
Southern District of New York

40 Foley Square
New York, New York 10007

Re: | US v. Mosha, et al. 21 Cr. 92 (AJN)
Dear Judge Nathan:
Counsel for Julia Greenber res ectfull submits this letter to re uest an extension of time to file

any motions based on the discovery provided by the Government for sixty (60) days.

On March 12", 2021, this Court ordered that motions based on discovery provided by the
Government should be made no later than July 15" , 2021. However, after discussions with the
Government, there is still some outstanding discovery.

The Government, through Assistant US Attorney Jonathan Rebold, has no objection and
consents to this request. Additionally, attorneys for all other Defendants have no objection to
this request (and, it is my understanding, would join in the request for all Defendants).

Additionall , we would re uest that all dates in relation to motions be extended, including all
response and reply papers.

 

Thank you for your time and attention in this matter. SO ORDERED.
SO ORDERED. 7/9/2021
ALISON J. NATHAN, U.S.DJ.

 

 

 

CC: All Parties (via ECF)
147 PRINCE STREET,4TH FLOOR, BROOKLYN, NEW YORK 11201
